Case 4:17-cr-00588 Document 39 Filed in TXSD on 10/11/18 Page 1 of 2

Unlted States District Court

 

Southern District of Texas
~ F l L E D
UNlTED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS OCT 1 1 2018
HOUSTON DIVISION Davld J. Bradley, Clerk of Coun

UNITED STATES OF AMERICA, §
§
§

v. § Criminal Action No.: H-4:l 7-cr-005 88
§
EDDIE LARUE §
§
Defendant. §

PROFFER

On the night of June 2, 2017, lZ-year old minor victim Jane Doe (DOB 06/15/2004), ran
away from home and Went to the Fondren and South Main area of Houston. At approximately 2
a.m. on July 3, she met the Defendant, Eddie Larue, in the parking lot of a gas station When he
stopped and picked her up in his car. The Defendant asked Jane Doe if she needed a place to stay,
and she responded, “Yes.” The Defendant then took Jane Doe to a nearby Motel 8, an
establishment in and affecting interstate commerce, Where they stayed until the following morning.
The Defendant put the hotel room in his name.

At approximately 7 a.m., the Defendant Woke up and told Jane Doe that they Were going
to make some money. He then took her to the “Track” on Bissonnet St. and gave her instructions
regarding Where to Walk and how much to charge for each commercial sex act. F rom
approximately 8 a.m. to ll p.m., Jane Doe engaged in three or four commercial sex acts for a total
of approximately $200. While Jane Doe Was soliciting commercial sex dates in the Bissonnet St.
area, the Defendant monitored her activities and gave instructions by calling her and sending her
text messages.

Throughout the day, the Defendant picked up Jane Doe from Bissonnet St. On one

occasion, the Defendant took Jane Doe to a beauty supply store in order to buy a pair of iluffy

Case 4:17-cr-00588 Document 39 Filed in TXSD on 10/11/18 Page 2 of 2

slippers after her shoe broke. On at least two occasions, the Defendant picked up Jane Doe from
the “Track” so she could take a shower at the Frontier Inn, an establishment in and affecting
interstate commerce, near the Bissonnet St. area. The Defendant put the room in his name. At the
end of the night, the Defendant picked up Jane Doe and took all the money she made engaging in
commercial sex acts.

The next morning, the Defendant again took Jane Doe to the “Track” and told her that she
needed to make another $200 dollars_ Jane Doe walked in and around the Bissonnet St. area that
morning but did not engage in commercial sex. After she returned to the Frontier Inn, Jane Doe
told the Defendant that she did not want to return to Bissonnet St. Jane Doe used MOCOSPACE,
a mobile app, to contact an adult male who she pretended was a customer. The adult male picked
her up at the Frontier Inn and took her away from the Defendant.

During the period in which the Defendant was trafficking Jane Doe for sex, he also choked
and slapped her. The Defendant had a reasonable opportunity to observe Jane Doe and believed

she was underage. The events described herein occurred within the Southern District of Texas.

M W_/%j

x

§:/)%;/:W 7[&:‘<“ D@€>/w>H/“'f

%//<Mé

 

 

SIB¢'¢.S+'£¢¢\ A EJ;`,/J

Gyv'\h[ £O_
» é> Jz/ ,.`¢j-'~
Oc+ ll LQI%Q "
2

 

